Appeal from a judgment of the County Court of Tioga County (Siedlecki, J.), rendered February 8, 1988, which revoked defendant’s probation and imposed a sentence of imprisonment.
Defendant was originally sentenced following his conviction of attempted burglary in the second degree and burglary in the third degree to six months’ imprisonment and concurrent five-year terms of probation. Defendant’s only contention on this appeal is that the consecutive prison terms of 2 to 6 years that he received upon the revocation of his probation are harsh and excessive.
Defendant was found to have violated the terms of his probation by failing to pay restitution, notify the probation department of a change of address or attend counseling sessions. Given these facts, coupled with defendant’s criminal record and the fact that the sentences imposed were less than the harshest possible, we find no reason to disturb the sentence imposed by County Court (see, People v Nazarian, 150 AD2d 923, lv denied 74 NY2d 744).
Yesawich Jr., J. P., Levine, Mercure, Mahoney and Harvey, JJ., concur. Ordered that the judgment is affirmed.